People v Zepeda (2015 NY Slip Op 00221)





People v Zepeda


2015 NY Slip Op 00221


Decided on January 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 6, 2015

Mazzarelli, J.P., DeGrasse, Manzanet-Daniels, Feinman, Gische, JJ.


13891 1300/05

[*1] The People of the State of New York, Respondent,
vJorge Zepeda, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Michael C. Taglieri of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Order, Supreme Court, New York County (Michael R. Sonberg, J.), entered on or about September 12, 2012, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There is no basis for a downward departure, given the seriousness of the underlying conduct, committed against a child. There is no merit to defendant's argument that his deportation to Mexico resulted in such a reduced risk to public safety as to warrant a downward departure (see e.g. People v Kachatov, 106 AD3d 973 [2d Dept], lv denied 21 NY3d 863 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 6, 2015
CLERK